*774Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered July 18, 2008, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006] ). Any inconsistencies in the police officers’ testimony and police paperwork were not of such magnitude as to render their testimony incredible or unreliable (see People v Scipio, 61 AD3d 899 [2009]; People v Sepulveda, 59 AD3d 641, 642 [2009]; People v Middleton, 36 AD3d 941, 942 [2007]).
The defendant’s remaining contention is without merit (see People v Miller, 282 AD2d 550, 551 [2001]; People v Nelson, 189 AD2d 828, 829 [1993]). Rivera, J.P., Leventhal, Sgroi and Miller, JJ., concur.